Citation Nr: 0719789	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  00-23 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for various gastric 
disorders, to include as secondary to the veteran's service-
connected chondromalacia of the left knee and chondromalacia, 
patella, of the right knee (collectively "bilateral knee 
disabilities").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to 
August 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with the current gastric 
disorders of gastroesophageal reflux disorder (GERD), status 
post gastroesophageal stricture, incompetent lower esophageal 
sphincter (LES), and a hiatal hernia.  

2.  In September 2003, the veteran had an acute episode of 
gastritis that resolved.  

3.  The veteran was not treated for any gastric disorders 
during active military service.  

4.  The veteran's current gastric disorders were not incurred 
in or aggravated by service. 

5.  The veteran is service connected for chondromalacia of 
the left knee and for condromalacia, patella, of the right 
knee (collectively, "bilateral knee disabilities"). 

6.  Neither the veteran's service-connected bilateral knee 
disabilities nor the medications he has taken for those 
disabilities caused the veteran's various gastric disorders. 

7.  The veteran's various gastric disorders have not been 
aggravated by his service-connected knee disabilities nor by 
the medications taken for those disabilities.  




CONCLUSION OF LAW

The criteria for service connection for various gastric 
disorders, to include as secondary to his service-connected 
bilateral knee disabilities, have not been met.  38 U.S.C.A. 
§§ 1111, 1117, 1131, 5107 (West 2002); 38 U.S.C.A. § 5107 
(West 1991); Veterans Claims Assistance Act, Pub. L. No. 106-
475, § 4, 114 Stat. 2098 (Nov. 9, 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310, 3.317, 20.1303 (2006); 71 
Fed. Reg. 52744 (September 1, 2006); General Counsel Opinion 
3-2003, VAOPGCPREC 3-2003 (July 16, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the veteran's claim is based on secondary service 
connection, some of the evidence and arguments he has 
submitted appear to raise a claim of direct service 
connection as well.  Thus, both direct service connection and 
secondary service connection will be addressed in turn below.  

Direct service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and 
(3) a relationship exists between the current disability and 
the inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).   

Relying on provisions that apply only to veterans of the 
Persian Gulf, the veteran argues that he is not required to 
establish a current diagnosis of gastric disorders.  See 
38 U.S.C.A. § 1117 (the Secretary may pay compensation to a 
Persian Gulf veteran with a qualifying chronic disability 
that became manifest during service on active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War); 38 C.F.R. § 3.317 (compensation may be paid to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability).  Since the veteran completed 
his active service long before the Persian Gulf War and he 
did not serve in the Persian Gulf, those provisions are not 
applicable here.  

In any event, the record shows that the veteran currently has 
been diagnosed with GERD, status post gastroesophageal 
stricture, incompetent lower esophageal sphincter (LES), and 
a hiatal hernia.  The record also shows that the veteran had 
an acute episode of gastritis in September 2003 that 
resolved.  Thus, the first element of direct service 
connection has been established.  But the evidence does not 
show that any of those disorders were incurred during active 
military service.  

The veteran's service medical records are silent as to any 
gastric disorders during active military service and the 
veteran's February 1979 separation examination report 
contains no indications of gastric disorders.  

In an August 2000 statement, the veteran's private physician 
stated that the veteran's constant need for antacids during 
service was apparently well documented, but he does not 
identify what information he relied upon to make that 
statement.  The January 1999 compensation and pension (C&P) 
examiner stated that he reviewed the veteran's service 
medical records and concluded that there were no entries in 
the military records for symptoms related to his stomach, 
such as heartburn or abdominal pain.  Likewise, the 
September 2004 C&P examiner reviewed the claims folder and 
concluded that the service medical records contained no 
evidence of heartburn treatment, reflux, or gastrointestinal 
distress during his military career.  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Since the C&P 
examiners identified what records they were relying on to 
make their statements about the veteran's inservice 
treatment, and since those statements are fully consistent 
with the service medical records contained in the veteran's 
claims folder, their statements are given more weight than 
the private physician's unsupported statement about the 
apparent documentation of the veteran's condition during 
service.  

The veteran asserts that an inservice May 1978 Emergency Room 
(ER) record establishes the onset of his gastric disorders 
during service because on that day when he went to the ER, he 
was complaining of nausea and vomiting and he was provided 
with medication to control his vomiting.  But that record 
also indicates that his tonsils were enlarged and pustullar, 
he had a temperature of 100.8°, and that he complained of 
burning behind his eyes.  The examiner's impression was 
possible tonsillitis and/or strep.  The examiner made no 
notes about reflux, heartburn, or abdominal pain.  Although 
the veteran was given medication to control vomiting, he was 
given no medications for the treatment of heartburn or GERD.  
The mere fact that the veteran was nauseous on one day during 
service does not establish the onset of gastric disorders 
during service.  In any event, that treatment record was part 
of the file reviewed by the two C&P examiners who stated that 
the veteran was not treated for gastric disorders during 
service.  Thus, inservice incurrence of gastric disorders is 
not established by the veteran's contemporaneous service 
records.  

But the veteran is not limited to inservice records to 
establish that he incurred his various gastric disorders 
during service.  For some chronic diseases, inservice 
incurrence is presumed, provided the disease was manifested 
to a compensable degree within a prescribed period after 
discharge.  38 U.S.C.A. § 1133; 38 C.F.R. § 3.307, 3.309.  
Here, the veteran's various gastric disorders are not 
included in the list of diseases entitled to such a 
presumption.  38 C.F.R. § 3.309(a).  Accordingly, the 
presumption of inservice incurrence is not available here.  

In any event, for any disease diagnosed after discharge, when 
all the evidence (including that pertinent to service) 
establishes that the disease was incurred in service, service 
connection may be granted.  38 C.F.R. § 3.303(d).  There is 
conflicting evidence about when the veteran's symptoms of 
gastric disorders began.  A November 1992 treatment record 
includes the veteran's comment that Motrin bothered his 
stomach, so he had stopped taking it.  See also February 1993 
treatment (veteran stated he is just taking aspirin and it 
doesn't bother his stomach).  

The veteran filed his original claim for service connection 
for a stomach condition (secondary to NSAIDs taken for his 
service-connected bilateral knee disabilities) in April 1994.  
At the July 1995 C&P examination, the veteran told that 
examiner that his heartburn and gastric pains had begun 2 
years before.  He submitted a list of medications taken for 
his service-connected disabilities that showed Motrin had 
been prescribed since February 1989.  

After that was claim was denied, the veteran underwent an 
upper endoscopy and that surgical report included a statement 
that the veteran's incompetent lower esophageal sphincter was 
probably aggravated by his "long-term use of NSAIDs."  The 
veteran then filed a claim to reopen his service connection 
claim for various gastric disorders.  He thereafter told the 
January 1999 C&P examiner that he began having problems with 
epigastric and substernal burning and feelings of 
"heartburn" with intermittent symptoms in 1977, and that 
these symptoms gradually became worse.  (Accordingly, that 
C&P examiner's statement that the veteran's GERD has its 
onset of symptoms in 1977 contained the disclaimer that it 
was based on the veteran's history.)  In his September 2000 
notice of disagreement, the veteran stated that his digestive 
problems began in Korea in 1977-1978 at Camp Casey where he 
was given Mylanta liquid.  See also November 2005 C&P exam 
(veteran stated that his heartburn and stomach pains began in 
the fall of 1997 [sic 1977] when he was treated with Mylanta 
in a clinic in Korea).  As a lay person, the veteran may 
present competent testimony of what symptoms he has 
experienced, but he is not competent to testify about whether 
any symptoms he experienced in the past are related to any 
current medical condition he has.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  In any 
event, the service medical records contain no such treatment 
records.  

At the July 2001 hearing before the Board, he provided no 
testimony about the onset of his symptoms.  In an August 2000 
memorandum, the veteran's private physician stated that it is 
apparently documented that the veteran had a constant need 
for antacids during service.  He did not identify what 
apparent documentation he relied upon to make such a 
statement.  And he stated that while there was no 
documentation of a hiatal hernia during service, the veteran 
almost certainly had the problem given the clinical history.  
Again, he did not address what clinical history he relied 
upon.  Rather, he stated that VA can certainly obtain the 
original records.  Those records were obtained and show there 
is no documentation during service of a gastric disorder.  

On this evidence, the record does not establish that the 
veteran's various gastric disorders began during service.  
The fact that the veteran changed his statements concerning 
when his symptoms began seriously undercuts his credibility 
on this point.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (the credibility of a witness can be impeached on the 
basis of interest, bias, inconsistent statements, or bad 
character).  Credibility is not necessarily confined to the 
narrow concept of truthfulness; it apprehends the over-all 
evaluation of testimony in light of its rationality or 
internal consistency and the manner in which it hangs 
together with other evidence.  Indiana Metal Products v. 
NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971).  

Moreover, there is a significant absence of evidence 
indicating that the veteran's symptoms of gastric disorders 
began before the 1990's.  No service medical records indicate 
the veteran ever took antacids during active service.  And no 
treatment records for the period from his 1979 discharge 
until the late 1980's are in the record.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).   

Nor does the reasonable doubt doctrine apply here.  When 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  But as discussed above, the evidence in favor of 
the claim is not as credible as that against the claim.  
Since the evidence against the claim is much greater than 
that in favor, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

The record does not establish that the veteran's various 
gastric disorders were incurred during active military 
service.  Since a necessary requirement for direct service 
connection has not been established on this record, direct 
service connection is not warranted.  

Secondary service connection

As relevant here, the veteran is service connected for 
chondromalacia of the left knee and for condromalacia, 
patella, of the right knee.  The veteran claims that the 
medication taken for his service-connected bilateral knee 
disabilities has either caused or aggravated his current 
gastric disorders.  Service connection may be granted on a 
secondary basis for a disability that is proximately due to, 
or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Although that regulation was amended effective 
October 10, 2007, since the older version of the regulation 
(that was applicable when the claim was filed) is more 
favorable to the veteran, the version in effect  prior to 
October 10, 2007, will be applied here.  See 71 Fed. Reg. 
52744 (Sept. 7, 2006).  Establishing secondary service 
connection thus requires evidence that:  (1) a current 
disability exists; and (2) the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

As discussed above, the veteran has been diagnosed with GERD, 
status post gastroesophageal stricture, incompetent lower 
esophageal sphincter (LES), and a hiatal hernia.  Thus, the 
first requirement for secondary service connection has been 
met on this record.  

With respect to the second requirement, there is no evidence 
at all that the veteran's service-connected bilateral knees 
disabilities (or the medications taken for those 
disabilities) caused the veteran's various gastric disorders.  
The September 2004 and the November 2005 C&P examiners stated 
that the veteran's medication did not cause any of the 
veteran's various gastric disorders.  And there is no medical 
evidence to the contrary in the record.  

The veteran argues that the Board must find a relationship 
between his medication and his gastric disorders because in 
another veteran's case, the Board held that a claim was well-
grounded that asserted that heartburn is related to Motrin, a 
medication that the veteran had taken for treatment of his 
service-connected back disorder.  In making such an argument, 
the veteran misapprehends the law in several respects.  
First, the Board's decisions are nonprecedential in nature, 
so that previously-issued Board decisions will be considered 
binding only with regard to the specific case decided and are 
not controlling with respect to another veteran's case.  
38 C.F.R. § 20.1303 (prior decisions in other appeals may be 
considered in a case to the extent that they reasonably 
relate to the case, but each case presented to the Board will 
be decided on the basis of the individual facts of the case 
in light of applicable procedure and substantive law).  

Second, the decision relied upon by the veteran did not grant 
service connection; rather, the Board held that the veteran's 
claim was well-grounded within the meaning of former 
38 U.S.C.A. § 5107(a) (West 1991).  Under the law in effect 
at that time, a claim was considered "well-grounded" if the 
evidence would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 C.F.R. 
§ 5107(a) (1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  After finding the claim was well-grounded, the Board 
remanded the case for an opinion of the etiology of that 
veteran's gastrointestinal disorders.  Thus, that case does 
not involve a final disposition to be considered in this 
veteran's appeal.  

Third, since the law was amended effective November 9, 2000, 
to remove the requirement of having a "well-grounded 
claim," the law in that case does not reasonably relate to 
this claim (which is governed by the amended version of 
38 U.S.C.A. § 5107).  See Veterans Claims Assistance Act, 
Pub. L. No. 106-475, § 4, 114 Stat. 2098 (Nov. 9, 2000) 
(eliminating the requirement that a claim be well-grounded 
before VA had a duty to assist the veteran in substantiating 
his or her claim).  Since there is no medical evidence to 
establish that the medication taken for the veteran's 
service-connected disabilities caused his various gastric 
disorders, and since there is no case law that establishes 
that nexus, secondary service connection based on causation 
is not warranted on this evidence.  

There is, however, conflicting evidence about whether the 
veteran's medication, particularly Motrin, a brand of 
ibuprofen, taken as treatment for his service-connected 
bilateral knee disabilities, has aggravated the veteran's 
various gastric disorders.  The May 2006 C&P examiner 
reviewed the medical literature and stated that ibuprofen and 
other non-steroidal, anti-inflammatory drugs (NSAIDs) are 
implicated in gastritis, gastric bleeding, gastric 
ulceration, and gastric perforation.  She noted that the 
veteran experienced a brief episode of gastritis during 
September 2003 that was more likely than not part of his 
general irritation and mechanical dysfunction and that she 
could not say without resorting to mere speculation whether 
the veteran's ibuprofen aggravated that brief episode of 
gastritis.  But since the veteran's gastritis resolved, 
service connection is not warranted with respect to that 
condition.  A veteran cannot qualify for service connection 
without a medical finding of a current disability.  See 
Degmetich v. Brown, 104 F.3d 1328, 1330-1332 (a currently 
existing disability is required to establish service 
connection); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection is not appropriate without 
evidence of a presently existing disability).  

As for the hiatal hernia and incompetent lower esophageal 
sphincter, however, the doctor explained that they are 
mechanical conditions.  Those mechanical conditions allow for 
reflux of gastric acid and contents into the esophagus, which 
causes esophagitis and subsequent stricture formation.  The 
strictures can cause difficulty with the passage of food and 
sometimes liquid, requiring dilatation.  She stated that the 
veteran's various gastric disorders of hiatal hernia, 
incompetent lower esophageal sphincter, reflux esophagitis 
and gastroesophageal junction stricture are not related to 
the veteran's medical therapies.  Thus, she concluded that 
they are less likely than not aggravated by his medical 
therapies.  

The veteran relies on drug information sheets about ibuprofen 
and about Motrin and on various statements by his 
gastroenterologist to argue that the medication for his 
service-connected bilateral knee disabilities aggravated his 
various gastric disorders.  As relevant to the veteran's 
diagnoses, the information sheet he provided for Motrin 
points out that in 3 to 9 percent of patients treated with 
Motrin, there is a probable (greater than 1 percent but less 
than 3 percent) causal relationship between Motrin treatment 
and heartburn.  In addition, since at least one person has 
had gastritis while being treated with Motrin, there is a 
probable (precise incidence unknown but less than 1 percent) 
causal relationship between Motrin treatment and gastritis.  
The information sheet the veteran submitted for ibuprofen 
does not relate ibuprofen treatment to heartburn or 
gastritis.  Certainly, both information sheets emphasize the 
relationship between ibuprofen and gastrointestinal ulcers, 
perforation, and bleeding.  But the veteran has not been 
diagnosed with those gastric disorders.  And the fact that 
there is a reported correlation between Motrin and heartburn 
in a small percentage of patients is not evidence sufficient 
to establish that Motrin use aggravated this veteran's GERD.  

The veteran's gastroenterologist has made statements to 
indicate that the veteran's dysphagia and his hiatal hernia 
are aggravated by his use of NSAIDs.  In the February 1998 
hospital admission report, the plan of the veteran's 
gastroenterologist was to move ahead with an upper endoscopy 
to evaluate for problems of dysphagia, possibly aggravated by 
long-term nonsteroidal drug use (emphasis added).  This 
statement in the treatment records that contains no rationale 
or firm opinion is too indefinite to constitute a medical 
opinion that the medical therapies aggravated the veteran's 
service-connected bilateral knee disabilities.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (statement based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty needed in a nexus opinion).  

In the February 1998 upper endoscopy surgery report, his plan 
was to repeat dilatation as needed, and he noted that this 
was probably aggravated by his long-term use of NSAIDs 
(emphasis added).  After the RO determined that the 
gastroenterologist's statements were too indefinite, he wrote 
an August 2000 memorandum for the veteran.  His initial 
opinion-that he suspected the veteran is service-connected 
interrelated to the well-documented aspects of his ongoing 
antacid needs while on active duty (emphasis added)-once 
again is too indefinite to provide a probative nexus opinion.  
In addition, as discussed above, the statement relies on 
facts that are contrary to those in the record because there 
is no documentation regarding the veteran's use of antacids 
during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based on an inaccurate factual 
premise is not probative).  

But he did make a more definite statement regarding the 
aggravation of the veteran's hiatal hernia by the veteran's 
service-connection condition.  Pointing out that there was no 
documentation of the veteran's hiatal hernia during service, 
he opined that he almost certainly had the problem given the 
clinical history and it was very likely aggravated on the 
basis of NSAIDs in the ensuing decade of the late 1980's 
(emphasis added).  Although that statement was definite, 
unlike the May 2006 C&P examiner's report, the memorandum by 
the veteran's gastroenterologist did not provide the 
rationale for his opinion, did not indicate whether he relied 
upon any medical literature on NSAIDs, Motrin, or hiatal 
hernias, did not address what aspect of NSAID usage would 
aggravate the veteran's hiatal hernia, and did not identify 
in what manner the hiatal hernia would be affected.  Instead, 
he stated only that the hiatal hernia was very likely 
aggravated on the basis of NSAIDs.  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

The veteran argues that the opinion of his gastroenterologist 
must be accepted or else the Board will be substituting its 
own judgment for that of a medical expert and he cites to 
Colvin v. Derwinski, 1 Vet. App. 761 (1991).  But as 
discussed above, it is the Board's responsibility to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, in 
doing so, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Here, 
the Board assigns greater weight to the May 2006 examiner's 
opinion than to the August 2000 opinion of the veteran's 
gastroenterologist for several reasons.  Her report stated 
that she did research on the relationship between NSAIDs and 
the veteran's various gastric disorders, whereas the report 
of the veteran's physician did not.  She explained the 
rationale for her opinion but the veteran's 
gastroenterologist did not.  In addition, the C&P examiner's 
rationale-that a mechanical disorder is not aggravated by 
the acidic content of the stomach-was logical.  Thus, while 
the Board has carefully considered the statements of the 
veteran's gastroenterologist, more weight is assigned to the 
May 2006 C&P examiner's opinion.  

Nor does the reasonable doubt doctrine change the outcome of 
the secondary service connection claim.  When there is an 
approximate balance of positive and negative evidence about a 
claim, reasonable doubt should be resolved in the claimant's 
favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  But 
here, since the one medical opinion has been assigned greater 
weight than the other, there is no approximate balance of 
evidence-the evidence against the claim is greater than that 
in favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  And the 
opinion of the veteran, a lay person, is not persuasive as to 
the nexus between his medications and his various gastric 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a lay person is not competent to give evidence of matters 
that require medical knowledge).   

Finally, the veteran's representative cites to General 
Counsel Opinion 3-2003, VAOPGCPREC 3-2003 (July 16, 2003) to 
argue that the May 2006 C&P examiner incorrectly applied the 
legal standards concerning aggravation of pre-existing 
conditions in her report.  But the aggravation of a 
pre-existing condition and the presumption of sound condition 
provisions of 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304 are 
not at issue in this case. 

Rather, the aggravation discussed by the doctor was 
consistent with the legal standard of 38 C.F.R. § 3.310(a), 
as interpreted in Allen v. Brown, 7 Vet. App. 439 (1995), 
that permits service connection for a disability that is 
aggravated by a service-connected disease or injury.  In any 
event, the representative misapprehends the nature of the 
doctor's comments.  She was not making a legal determination; 
she was merely providing a medical opinion about the 
relationship between two medical conditions, which is within 
her expertise as a medical professional.  



Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

Long before the January 2007 supplemental statement of the 
case (SSOC), the RO's letters of October 2001 and August 2004 
described the evidence necessary to substantiate a claim for 
direct, as well as secondary, service connection, identified 
what evidence VA was collecting, requested the veteran to 
send in particular documents and information, and identified 
what evidence might be helpful in establishing his claim.  
Neither letter explicitly invited the veteran to send VA 
whatever evidence he had "in his possession" pertaining to 
his claim.  Although the veteran has not raised any notice 
issues, the failure to provide complete notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, No. 06-7001, 
2007 WL 1427720 (Fed. Cir. May 16, 2007).  

The veteran was not prejudiced by not including the phrase 
"in his possession" in the notice letters.  The August 2004 
letter notified the veteran that if he had any other evidence 
or information that he thought would support his claim, to 
please let VA know and an address was provided to which the 
veteran could send what VA needed.  That language was 
sufficient to advise the veteran that evidence in his 
possession could be sent to VA.  Moreover, the veteran 
submitted evidence in his possession to VA more than once.  
And since the veteran had a meaningful opportunity to 
participate in the adjudication process, the veteran was not 
prejudiced by those errors.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  

The veteran was not provided notice compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), until the January 2007 
SSOC.  The veteran was not prejudiced by the delay in 
receiving such notice because his claim was denied, rendering 
moot any issues related to the effective date or the criteria 
for determining an award of service connection.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining identified medical records, by conducting medical 
examinations, and by providing the veteran with an 
opportunity to present sworn testimony at a hearing before 
the Board.  




ORDER

Service connection for various gastric disorders, to include 
as secondary to the veteran's service-connected 
chondromalacia of the left knee and for chondromalacia, 
patella, of the right knee, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


